Exhibit 99.1 [ATHEROGENICS, INC.] FOR IMMEDIATE RELEASE AtheroGenics Receives Notice of Non-Compliance with Listing Requirement for NASDAQ Global Market ATLANTA, GA – January 2, 2008 AtheroGenics, Inc. (NASDAQ: AGIX), today reported that it received a NASDAQ Staff Deficiency Letter on December 26, 2007 indicating that the Company fails to comply with the Minimum Bid Price requirement for continued listing set forth in Marketplace Rule 4450(b)(4).The Company will be provided 180 calendar days to regain compliance with this rule.If at any time before the end of the 180 calendar day compliance period, the Company’s common stock closes at $1.00 or more for a minimum of 10 consecutive business days, NASDAQ will provide written notification that the Company is in compliance with the Minimum Bid Price requirement.Should the Company not regain compliance by such date, it will file an appeal with the NASDAQ Listing Qualifications Panel.The Company’s request for a hearing will stay the delisting of the Company’s common stock, and, as a result, the Company’s securities will continue to be listed on the NASDAQ Global Market under the symbol AGIX until the panel issues its decision following the hearing. About AtheroGenics AtheroGenics is focused on the discovery, development and commercialization of novel drugs for the treatment of chronic inflammatory diseases, including diabetes and coronary heart disease (atherosclerosis). AtheroGenics has commenced ANDES (AGI-1067 as a Novel Anti-Diabetic Agent Evaluation Study), a Phase III clinical trial to study its lead antioxidant and anti-inflammatory drug candidate, AGI-1067, in patients with diabetes. In addition, the Company has other clinical and preclinical anti-inflammatory compounds, including AGI-1096, an oral agent for the prevention of organ transplant rejection. For more information about AtheroGenics, please visit http://www.atherogenics.com. Disclosure Regarding Forward-Looking Statements Statements contained in this press release that relate to events or developments that we expect or anticipate will occur in the future are deemed to be forward-looking statements, and can be identified by words such as "believes," "intends," "expects" and similar expressions. AtheroGenics cautions investors not to place undue reliance on the forward-looking statements contained in this release. Examples of forward looking statements include our expectation that we will have total assets and total revenue in excess of $50 million for the 2007 fiscal year and will satisfy standards for continued listing on the NASDAQ Global Market. These and other such statements are subject to certain factors, risks and uncertainties that may cause actual results, events and performances to differ materially from those referred to in such statements.These risks include: (i) if our common stock is no longer traded on NASDAQ, the holders of our convertible notes have the right to require us to immediately repay amounts outstanding under such notes; and (ii) there can be no assurance that the NASDAQ Qualifications Listing Panel will, following the hearing, grant the Company’s request for continued listing.These and other risks are discussed in AtheroGenics' Securities and Exchange Commission filings, including, but not limited to, the risks discussed in AtheroGenics' Annual Report on Form 10-K for the fiscal year ended December 31, 2006 and Quarterly Report on Form 10-Q for the quarter ended September 30, 2007, which are specifically incorporated by reference into this press release. We undertake no obligation to publicly update any forward-looking statement, whether as a result of new information, future events, or otherwise. CONTACTS: AtheroGenics, Inc. Media Inquiries Investor Inquiries Mark P. Colonnese Jayme Maniatis/Dana Conit Lilian Stern Executive Vice President Schwartz Communications, Inc. Stern Investor Relations, Inc. 678-336-2511 781-684-0770 212-362-1200 investor@atherogenics.com atherogenics@schwartz-pr.com lilian@sternir.com
